MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order denying petitioners’ fourth motion to reconsider.
The regulations provide that motions to reconsider shall be limited to one motion in any case previously the subject of a final decision by the BIA. See 8 C.F.R. § 1003.2(b)(2). As petitioners’ motion to reconsider was their fourth, the BIA did not abuse its discretion in denying the motion for exceeding numerical limitations. See Lara-Torres v. Ashcroft, 383 F.3d 968 (9th Cir.2004), amended by 404 F.3d 1105 (9th Cir.2005).
Petitioner’s constitutional challenges have no merit. See Vasquez-Zavala v. Ashcroft, 324 F.3d 1105, 1108 (9th Cir. 2003) (holding Congress did not violate the Equal Protection Clause when it repealed suspension of deportation and replaced it with cancellation of removal); Colmenar v. INS, 210 F.3d 967, 971 (9th Cir.2000) (holding no due process violation lies where the record does not reflect that the proceedings were “so fundamentally unfair that [petitioners were] prevented from reasonably presenting [their] case.”).
Because the questions raised in this appeal are so insubstantial as not to require further argument, see United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam), this petition for review is summarily denied.
The motion for stay of voluntary departure, filed after the departure period had expired, is denied. See Garcia v. Ashcroft, 368 F.3d 1157 (9th Cir.2004).
All other pending motions are denied as moot. The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c), shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provid*971ed by 9th Cir. R. 36-3.